Title: To George Washington from John Baylor, 25 April 1785
From: Baylor, John
To: Washington, George



Dr Sir
Newmarket [Va.] Ap⟨ril the⟩ 25 1785—

I am just returned from Richmond, where by appointment, I was to have met Mr Dandridge and to have fixed upon some Mode of settling the Debt due from my Father’s Estate to Mr Custis’s, as his Death prevents that settlement and the only Administrator —as I am informed. I should now bee happy to have an interview with you, I should have waited upon you, but by your Advertisment, I find you are to be in Richmond in a few Days, therefore hope if not inconvenient, that I may either have the pleasure of your Company here or meet you at the Bowling Green the Day that you will be there —This sum is to be raised by my Brother George’s Estate, I have given a replevy Bond for upward of thirty three hundred Pounds, and if the affair is rigorously enforced, it would greatly prejudice my Brother’s Estate, he has directed by his Will that as much of his Land shall be sold as will pay his proportions of my Father’s and his own Debts, I would also give up as many Negroes at present as would prevent Mr Custis’s Estate from falling into any disagreeable Situation—Mr Dandridge in a late letter did observe that if I could raise about one fourth Part of the Sum this Month, that he could wait for the Ballance  I very much wish to see you—I have the Honor to be Dr Sir Yr

John Baylor

